DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5, 13, 16-18, and 20 objected to because of the following informalities:
Claims 5 and 17 recite “transition to from said closed state”.
Claim 13 recites “signal generated external so said housing”.
Claims 16 and 18 recite “at least on pyrotechnic device” instead of “at least one pyrotechnic device”.
Claim 20 recites a redundant limitation and should be canceled.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-11 and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cacciatore (DE 102018109824 B3). Reference and translation submitted with IDS. Family member Cacciatore (US 20210166901 A1) relied upon for English translation in the rejection below. 
As to claim 1, Cacciatore discloses: An electrical switching device (Fig. 1a-1c), comprising: 
a housing 10; 
internal components within said housing, said internal components comprising contacts 4a, 4b, 8 configured to operate to change the state of said switching device from a closed state (Fig. 1a) allowing current flow through said switching device to an open state (Fig. 1c) which interrupts current flow through said switching device; 
a pyrotechnic feature 18 (see par. 0050; translation) configured to interact with said internal components to transition said switching device from said closed state to said open state when said pyrotechnic feature is activated (par. 0053-0057), wherein said pyrotechnic feature is configured to trigger in response to levitation between said contacts at elevated current signal flowing through said switching device (par. 0053-0057).
As to claim 2, Cacciatore discloses: wherein said contacts comprise fixed 4a, 4b and movable 8 contacts.
As to claim 3, Cacciatore discloses: wherein said fixed and movable contacts are in contact when in said closed state and separated in said open state (see Fig. 1a-1c).
As to claim 4, Cacciatore discloses: wherein said pyrotechnic feature is connected (by 20a, 20b, 6a, 6b; par. 0050, 0056) to said fixed contacts.
As to claim 5, Cacciatore discloses: wherein said pyrotechnic feature is arranged to interact with said contacts to transition [to] from said closed state to said open state (par. 0057).
As to claim 6, Cacciatore discloses: wherein said pyrotechnic feature is arranged to interact with said movable contact to transition from said closed state to said open state (moves movable contact 8; see Fig. 1c; par. 0057).
As to claim 7, Cacciatore discloses: wherein said contacts are arranged so that levitation causes arcing between the fixed and movable contacts which increases resistance between said fixed and movable contacts (Fig. 1b; par. 0050, 0053-0055).
As to claim 8, Cacciatore discloses: wherein said increased resistance causes the electric signal at said fixed contacts to activate said pyrotechnic feature (par. 0050, 0055-0056).
As to claim 9, Cacciatore discloses: wherein activation of said pyrotechnic feature causes said switching device to transition from said closed state to said open state (Fig. 1c; par. 0056-0057).
As to claim 10, Cacciatore discloses: An electrical switching device (Fig. 1a-1c), comprising: 
a housing 10; 
internal components within said housing, said internal components comprising contacts 4a, 4b, 8 configured to operate to change the state of said switching device from a closed state (Fig. 1a) allowing current flow through said switching device to an open state (Fig. 1c) which interrupts current flow through said switching device; 
at least one pyrotechnic activation device 18 (see par. 0050; translation) configured to interact with said internal components to transition said switching device from said closed state to said open state when said pyrotechnic device is activated (par. 0053-0057); 
internal 20a, 20b and external 36 switching features configured to activate said at least one pyrotechnic device, said internal switching feature comprising a passive trigger switch structure configured to activate one of said at least one pyrotechnic device in response to levitation between said contacts (par. 0050, 0053-0057), wherein said external switching features 
As to claim 11, Cacciatore discloses: wherein said internal switching feature 20a, 20b is internal to said housing (at least the portions connecting to 4a and 4b (see Fig. 1a-1c).
As to claim 15, Cacciatore discloses: wherein said contacts comprise fixed 4a, 4b and movable 8 contacts, wherein said fixed and movable contacts are in contact when in said closed state and separated in said open state (see Fig. 1a and Fig. 1c).
As to claim 16, Cacciatore discloses: wherein one of said at least [on] --one-- pyrotechnic device 18 is connected (by 20a, 20b, 6a, 6b; par. 0050, 0056) to said fixed contacts.
As to claim 17, Cacciatore discloses: wherein --the-- at least one pyrotechnic device is/are arranged to interact with said contacts to transition [to] from said closed state to said open state (Fig. 1c; par. 0056-0057).
As to claim 18, Cacciatore discloses: wherein said at least [on] --one-- pyrotechnic device is/are arranged to interact with said movable contact to transition from said closed state to said open state (Fig. 1c; par. 0056-0057).
As to claim 19, Cacciatore discloses: An electrical switching device (Fig. 1a-1c), comprising: 
a housing 10; 
fixed 4a, 4b and movable 8 contacts internal to said housing configured to operate to change the state of said switching device from a closed state (Fig. 1a) to an open state (Fig. 1c); 
a pyrotechnic feature 18 (see par. 0050; translation) connected to said fixed contact (by 20a, 20b, 6a, 6b; par. 0050, 0056) and configured to interact with said movable contact  to transition said switching device from said closed state to said open state when said pyrotechnic 
As to claim 20, Cacciatore discloses: wherein said [at pyrotechnic device] --pyrotechnic feature-- is connected to said fixed contacts (by 20a, 20b, 6a, 6b; par. 0050, 0056).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cacciatore (DE 102018109824 B3) as applied to claim 10 above, and further in view of McTigue (US 20180166246 A1).
As to claim 12, Cacciatore does not explicitly disclose: wherein said at least one pyrotechnic device comprises a first and second pyrotechnic device.
However, McTigue suggests providing:
wherein said at least one pyrotechnic device 1050 comprises a first and second pyrotechnic device (par. 0097);
in order to provide an initiator charge and a secondary gas generator charge (par. 0097).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Cacciatore in view of McTigue, e.g., providing:

in order to provide an initiator charge and a secondary gas generator charge.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
As to claim 13, the obvious modification of Cacciatore in view of McTigue discloses:
wherein said first pyrotechnic device is activated by said contact levitation (as in Cacciatore), and said second pyrotechnic device is activated by said signal generated external [so] --to-- said housing (indirectly by the first pyrotechnic device as in Cacciatore).
In Cacciatore, the pyrotechnic device 18 is activated by said contact levitation and said signal generated external to said housing. Thus, in the modification, both charges are activated by the contact levitation and signal. The claims currently do not recite that the first and second pyrotechnic devices are each only activated by the respective contact levitation or signal.
As to claim 14, the obvious modification of Cacciatore in view of McTigue discloses:
wherein said first and second pyrotechnic devices operate on a single plunger (16 as in Cacciatore; par. 0049, 0057 of Cacciatore; 1054 as in McTigue; par. 0097-100 of McTigue).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Von zur Muehlen (US 20190363532 A1), Von zur Muehlen (US 20170330714 A1), Kern (US 5783987 A), and Volkmann (US 20190108957 A1) disclose pyrotechnic disconnects.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB R CRUM whose telephone number is (571)270-7665. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB R CRUM/            Examiner, Art Unit 2835